Case 6:18-cv-00308-ADA Document 55-7 Filed 03/13/19 Page 1 of 5




      EXHIBIT 6
                 Case 6:18-cv-00308-ADA Document 55-7 Filed 03/13/19 Page 2 of 5

Contact
                                   Rob Edgell
www.linkedin.com/in/robedgell      Senior engineering manager, Roku UI at Roku Inc.
(LinkedIn)                         Austin, Texas Area

Top Skills                         Summary
iPhone
                                   Rob Edgell is a proven leader in software engineering and technical
OAuth
                                   strategy, focusing on leadership, building teams, prototyping and
Facebook API
                                   architecting technical solutions.


                                   A self-taught technologist, Rob has been developing and leading
                                   developers for over 10 years. He has a radically different perspective
                                   on integrating technology with design, driven by his eye for the arts
                                   and insight into consumer needs.



                                   Experience
                                   Roku Inc.
                                   Senior engineering manager, Roku UI
                                   July 2018 - Present
                                   Austin, Texas


                                   Headstorm
                                   Manager, Project Leader
                                   March 2018 - July 2018 (5 months)
                                   Addison, Texas


                                   Fossil Group, Inc.
                                   7 years 7 months

                                   Director of Software Engineering
                                   February 2016 - February 2018 (2 years 1 month)
                                   • Responsible for overall software strategy and implementation for Android
                                   Wear connected devices
                                   • Core contributor over 4 years bringing connected devices revenue from 0%
                                   to 20% of company revenue
                                   • Rapid prototyping of new ideas and concepts using Java for Android,
                                   Firebase, Google Cloud Services.
                                   • Responsible for creating presentations and pitching concepts and ideas to
                                   internal partners and external licensors.

                                                                      Page 1 of 4
Case 6:18-cv-00308-ADA Document 55-7 Filed 03/13/19 Page 3 of 5

                  • Responsible for attending remote video shoots to support licensors and
                  ensure overall quality of commercial advertising
                  • Subject matter expert for Android Wear development
                  • Manage and in-house team of software developers, along with a remote team
                  in Vietnam, India and China
                  • Managed relationships with 3rd parties include Google, Intel, Qualcomm and
                  our ODM in Taiwan
                  • Identify brand needs and identify the tools and resources needed to deliver
                  on time and on budget
                  • Grew the team and the platform to support 9 brands running on various
                  generations of hardware

                  Senior Manager of Software Engineering
                  February 2015 - February 2016 (1 year 1 month)
                  • Continued responsibility of growing the software engineering team and its
                  capabilities
                  • Worked with team to architect an OpenGL rendering engine for Android Wear
                  watch face development
                  • Work with internal brand and external licenses to on board them to Android
                  Wear. These were the first tech products for our brands.
                  • Identify brand needs, architect, prototype and deliver solutions

                  Manager of Software Engineering
                  June 2014 - February 2015 (9 months)
                  • Third member of the connected devices team
                  • Identified and hired talent to deliver our generation 1 Android Wear device,
                  Hybrid watch and fitness tracker
                  • Worked directly with Intel software engineering to architect and deliver
                  firmware to support connected devices
                  • Worked directly with Google to implement solutions for multi-brand support
                  within a single Android Wear build

                  Manager of Retail Mobility
                  February 2012 - June 2014 (2 years 5 months)
                  dallas/fort worth area

                  • Responsible for building a new team focused on solving retail reporting
                  issues in Asia
                  • Identified talent and built a 6 person team to support the development of a
                  custom iOS retail management application
                  • Architected a REST based interface for communication between the
                  application and backend server

                                                       Page 2 of 4
Case 6:18-cv-00308-ADA Document 55-7 Filed 03/13/19 Page 4 of 5

                  • Setup and managed an auto scaling environment on AWS
                  • This solution provided daily insight to each stores inventory counts, sales
                  and overall productivity. Prior to this solution visibility into key indicators was
                  limited and often incorrect.
                  • Solution was deployed in 400+ locations within our Asia Pacific retail
                  locations
                  • Responsible for traveling and training key users
                  • Responsible for traveling and installing and setting up new locations

                  Lead UI Developer
                  August 2010 - February 2012 (1 year 7 months)
                  Dallas/Fort Worth Area

                  • Responsible for rebuilding multiple brand websites using reusable
                  components that could be shared across projects
                  • Implemented a modular based system using RequrireJS
                  • Implemented Handlebars for front end templating
                  • Rebuilt fossil.com, relicbrand.com and watchstation.com


                  Tribal DDB
                  Software Engineering Manager
                  December 2009 - August 2010 (9 months)
                  Dallas, Texas

                  • Managed a team of 8 developers
                  • Met with clients to identify needs and concept ideas
                  • Architect reusable solutions that could be leveraged across projects
                  • Managed software projects and timelines for clients such as Bud Light,
                  Mountain Dew, Pepsi, Dyson, American Airlines, Mobil 1 Racing and Project
                  RED


                  Tribal Worldwide
                  Senior Software Engineer
                  December 2006 - July 2009 (2 years 8 months)
                  • Responsible for core development on client projects
                  • Maintained 80%+ billable time
                  • Built promotions and contest sites for Pepsi, Mountain Dew, Ford and more.


                  Austin Lloyd Marketing
                  Software Engineer
                  October 2004 - December 2006 (2 years 3 months)
                  • Responsible for building and maintaining websites for various local clients


                                                       Page 3 of 4
Case 6:18-cv-00308-ADA Document 55-7 Filed 03/13/19 Page 5 of 5



                  Education
                  University of North Texas
                  Bachelor's degree, General Studies · (2001 - 2005)




                                                   Page 4 of 4
